 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5
                           WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6

 7        SOLUTIONS ARCHITECTS LLC,

 8                               Plaintiff,

               v.                                         C20-1802 TSZ
 9

          NORSTAN COMMUNICATIONS                          MINUTE ORDER
10
          INC.,
11
                                 Defendant.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14         (1)    Plaintiff’s motion for partial summary judgment, docket no. 12, is
   RENOTED to June 11, 2021. Plaintiff’s motion will be considered together with
15 Defendant’s cross-motion for partial summary judgment, docket no. 15, which is noted
   for June 11, 2021. Plaintiff’s reply in support of its motion, docket no. 12, shall be filed
16 on or before the new noting date. All other briefing and supporting documents shall be
   filed in accordance with Local Civil Rule 7(d).
17
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.
           Dated this 18th day of May, 2021.
19

20                                                    William M. McCool
                                                      Clerk
21
                                                      s/Gail Glass
22                                                    Deputy Clerk
23

     MINUTE ORDER - 1
